Exhibit 10.35

 


AMENDMENT NO. 1 TO
NOTE PURCHASE AGREEMENTS

 

THIS AMENDMENT NO. 1, dated as of October 10, 2003 (this “Amendment”), is
entered into among WILLIS LEASE FINANCE CORPORATION, a Delaware corporation, as
Servicer under the Note Purchase Agreements referred to below (the “Servicer”),
WILLIS ENGINE FUNDING LLC, a Delaware limited liability company (the “Issuer”),
SHEFFIELD RECEIVABLES CORPORATION, as Subclass A-1 Note Purchaser (the “Subclass
A-1 Note Purchaser”) and Subclass A-2 Note Purchaser (the “Subclass A-2 Note
Purchaser”), FORTIS BANK (NEDERLAND) N.V., as a Subclass B-1 Note Purchaser (a
“Subclass B-1 Note Purchaser”) and BARCLAYS BANK PLC, as a Subclass B-1 Note
Purchaser (a “Subclass B-1 Note Purchaser”), Subclass B-2 Note Purchaser (the
“Subclass B-2 Note Purchaser”; the Subclass B-2 Note Purchaser, together with
the Subclass A-1 Note Purchaser, the Subclass A-2 Note Purchasers and the
Subclass B-1 Note Purchaser, are sometimes referred to herein as the “Note
Purchasers”), and as Purchaser’s Agent for the Note Purchasers (in such
capacities, the “Purchaser’s Agent”), and amends:

 

(a)                                  the Amended and Restated Subclass A-1 Note
Purchase Agreement dated as of December 13, 2002 (as amended, restated,
supplemented or otherwise modified from time to time, the “Subclass A-1 Note
Purchase Agreement”) among the Issuer, the Servicer, the Subclass A-1 Note
Purchaser and the Purchaser’s Agent;

 

(b)                                 the Amended and Restated Subclass B-1 Note
Purchase Agreement dated as of December 13, 2002 (as amended, restated,
supplemented or otherwise modified from time to time, the “Subclass B-1 Note
Purchase Agreement”) among the Issuer, the Servicer, the Subclass B-1 Note
Purchasers and the Purchaser’s Agent;

 

(c)                                  the Subclass A-2 Note Purchase Agreement
dated as of December 13, 2002 (as amended, restated, supplemented or otherwise
modified from time to time, the “Subclass A-2 Note Purchase Agreement”) among
the Issuer, the Servicer, the Subclass A-2 Note Purchaser and the Purchaser’s
Agent; and

 

(d)                                 the Subclass B-2 Note Purchase Agreement
dated as of December 13, 2002 (as amended, restated, supplemented or otherwise
modified from time to time, the “Subclass B-2 Note Purchase Agreement”; and,
together with the Subclass A-1 Note Purchase Agreement, the Subclass B-1 Note
Purchase Agreement and the Subclass A-2 Note Purchase Agreement, the “Note
Purchase Agreements”) among the Issuer, the Servicer, the Subclass B-2 Note
Purchaser and the Purchaser’s Agent.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                          Definitions.  Terms defined
in the Note Purchase Agreements (or the Indenture referred to therein) and not
otherwise defined herein are used herein as therein defined.

 

Section 2.                                          Amendment to the Subclass
A-1 Note Purchase Agreement.  (a)  The definition of “Commitment Termination
Date” set forth in Section 1.01 of the Subclass A-1 Note Purchase Agreement
hereby is amended and restated in its entirety as follows:

 

“Commitment Termination Date” means September 9, 2004.

 

(b)                                 The last sentence of Section 2.03(b) of the
Subclass A-1 Note Purchase Agreement hereby is amended and restated in its
entirety as follows:

 

“It shall be a condition to the extension of the Commitment Termination Date
that the commitment under the Subclass B-1 Note Purchase Agreement be extended
to the same date.”

 

Section 3.                                          Amendment to the Subclass
B-1 Note Purchase Agreement.  The definition of “Commitment Termination Date”
set forth in Section 1.01 of the Subclass B-1 Note Purchase Agreement hereby is
amended and restated in its entirety as follows:

 

“Commitment Termination Date” means September 9, 2004.

 

Section 4.                                          Amendment to the Subclass
A-2 Note Purchase Agreement.  The definition of “Commitment Termination Date”
set forth in Section 1.01 of the Subclass A-2 Note Purchase Agreement hereby is
amended and restated in its entirety as follows:

 

“Commitment Termination Date” means September 9, 2004.

 

Section 5.                                          Amendment to the Subclass
B-2 Note Purchase Agreement.  The definition of “Commitment Termination Date”
set forth in Section 1.01 of the Subclass B-2 Note Purchase Agreement hereby is
amended and restated in its entirety as follows:

 

“Commitment Termination Date” means September 9, 2004.

 

Section 6.                                          Representations and
Warranties.  To induce the Purchaser’s Agent and the Note Purchasers to enter
into this Amendment, the Issuer represents and warrants to the Purchaser’s Agent
and the Note Purchasers that:

 

(a)                                  Representations and Warranties in Related
Documents.  Each of the representations and warranties of the Issuer contained
in the Related Documents to which it is a party (i) were true and correct when
made and (ii) after giving effect to this Amendment, continue to be true and
correct in all material respects on the date hereof (except to the extent that
such representations and warranties relate expressly to an earlier date).

 

(b)                                 Authority.  The execution and delivery by
the Issuer of this Amendment and the performance by the Issuer of its
obligations under this Amendment (i) are within

 

2

--------------------------------------------------------------------------------


 

its power and authority, (ii) have been duly authorized by all necessary
proceedings, (iii) do not and will not conflict with or result in any breach or
contravention or any provision of law, statute, rule or regulation to which the
Issuer is subject or any judgment, order, writ, injunction, license or permit
applicable to the Issuer so as to materially adversely affect the assets,
business or any activity of the Issuer, (iv) do not conflict with any provision
of the certificate of formation or operating agreement of the Issuer or any
material agreement or other instrument binding upon the Issuer and (v) do not
and will not require any waivers, consents or approvals which has not been
obtained.

 

(c)                                  Enforceability.  This Amendment and the
Note Purchase Agreements, as amended hereby, constitute the legal, valid and
binding obligations of the Issuer, enforceable against the Issuer in accordance
with their respective terms, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and except to the extent that
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

(d)                                 No Early Amortization Event.  After giving
effect to this Amendment, no Early Amortization Event has occurred and is
continuing.

 

Section 7.                                          Conditions to
Effectiveness.  This Amendment shall become effective on the date when the
following conditions precedent have been satisfied (such date the “Amendment
Effective Date”):

 

(a)                                  The Purchaser’s Agent, each Note Purchaser,
the Servicer and the Issuer shall have delivered to the Purchaser’s Agent an
executed counterpart of this Amendment.

 

(b)                                 The Base Indenture shall have been amended
in form, scope and substance satisfactory to the Issuer, the Indenture Trustee,
the Noteholders and the Control Parties; the Purchaser’s Agent shall have
received executed counterparts thereto from the Issuer, the Indenture Trustee,
the Noteholders and the Control Parties; and all conditions precedent to the
effectiveness of such amendment shall have been satisfied other than the
effectiveness of this Amendment.

 

(c)                                  The representations and warranties set
forth in Section 6 hereof shall be true and correct in all material respects on
the date hereof and on the Amendment Effective Date.

 

Section 8.                                          Reference to and Effect on
Note Purchase Agreements.

 

(a)                                  Upon the effectiveness of this Amendment,
each reference in any Note Purchase Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import, and each reference in the other Related
Documents to any Note Purchase Agreement, shall mean and be a reference to the
Note Purchase Agreements as amended hereby.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Indenture Trustee,
the Purchaser’s Agent or any Note Purchaser under the Related Documents, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Related
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

 

(c)                                  Nothing herein shall be deemed to entitle
the Issuer to a waiver, amendment, modification or other change of any of the
terms, conditions, obligations, covenants or agreements contained in the Related
Documents in similar or difference circumstances.

 

(d)                                 This Amendment shall be a Related Document
for all purposes.

 

Section 9.                                          Benefits of Amendment.  The
terms and provisions of this Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns to the
extent contemplated by the Related Documents.

 

Section 10.                                   Interpretation.  The Section
headings used in this Amendment are for convenience of reference only and shall
not affect the construction hereof.

 

Section 11.                                   Execution in Counterparts.  This
Amendment may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Amendment.  Faxed signatures of this Amendment shall be binding for all
purposes.

 

Section 12.                                   Severability.  If any provision of
this Amendment shall be held to be invalid, illegal or unenforceable under
applicable law in any jurisdiction, such provision shall be ineffective only to
the extent of such invalidity, illegality or unenforceability, which shall not
affect any other provisions hereof or the validity, legality and enforceability
of such provision in any other jurisdiction.

 

Section 13.                                   Governing Law.  THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN NEW YORK.  THE PARTIES
AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS CONSENT
SHALL BE TRIED AND LITIGATED ONLY IN A FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, STATE OF NEW YORK.  EACH OF THE PARTIES HERETO WAIVES, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION.  THE PARTIES HERETO HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS CONSENT OR ANY OF THE

 

4

--------------------------------------------------------------------------------


 

TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH OF THE
PARTIES HERETO REPRESENTS THAT IT HAS REVIEWED THIS CONSENT AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS CONSENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

Section 14.                                   Entire Agreement.  This Amendment
together with all other instruments, agreements, and certificates executed by
the parties in connection herewith or with reference thereto, embody the entire
understanding and agreement between the parties hereto and thereto with respect
to the subject matter hereof and thereof and supercede all prior agreements,
understandings, and inducements, whether express or implied, oral or written.

 

[signature pages follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first set forth above.

 

 

WILLIS LEASE FINANCE CORPORATION,
a Delaware corporation,
as Servicer

 

 

 

By:

/s/ DONALD A. NUNEMAKER

 

 

 

Name:

Donald A. Nunemaker

 

 

 

Title:

Executive Vice President

 

 

 

 

Chief Operating Officer

 

 

 

 

 

 

WILLIS ENGINE FUNDING LLC,
a Delaware limited liability company,
as Issuer

 

 

 

By:

/s/ DONALD A. NUNEMAKER

 

 

 

Name:

Donald A. Nunemaker

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

SHEFFIELD RECEIVABLES CORPORATION,
as Subclass A-1 Note Purchaser and Subclass A-2
Note Purchaser

 

 

 

By:

Barclays Bank PLC, as Attorney in Fact

 

 

 

By:

/s/ DAVID LISTER

 

 

 

Name:

David Lister

 

 

 

Title:

Director

 

 

 

 

 

 

BARCLAYS BANK PLC,
as a Subclass B-1 Note Purchaser, Subclass B-2 Note
Purchaser and the Purchaser’s Agent

 

 

 

By:

/s/ PIERRE DULEYRIE

 

 

 

Name:

Pierre Duleyrie

 

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

 

FORTIS BANK (NEDERLAND) N.V.,
as a Subclass B-1 Note Purchaser

 

 

 

 

 

By:

/s/ M. H. SCHIPPER

 

 

 

Name:

M. H. Schipper

 

 

 

Title:

 

 

 

 

 

By:

/s/ WIJNAND TUTUARIMA

 

 

 

Name:

Wijnand Tutuarima

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------